Exhibit 10.3

FOREST CITY ENTERPRISES, INC.

UNFUNDED NONQUALIFIED SUPPLEMENTAL

PENSION PLAN FOR EXECUTIVES

PLAN STATEMENT

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)

1

PREAMBLE

Forest City Enterprises, Inc. does hereby amend and completely restate the
Forest City Enterprises, Inc. Unfunded Nonqualified Supplemental Pension Plan
for Executives on the terms and conditions hereinafter set forth, effective as
of January 1, 2005.

This Plan is an unfunded, non qualified supplemental pension arrangement for a
select group of management or highly compensated employees of Forest City
Enterprises, Inc. and, except to the extent preempted by federal law, all rights
hereunder shall be governed by and construed in accordance with the laws of the
State of Ohio.

The Plan consists of this Plan Statement, which incorporate the general
provisions and guidelines of the Plan which shall apply equally to all Plan
participants, and separate individual Agreements, the provisions of which will
apply solely to the Plan Participant with respect to whom the Agreement has been
entered into.

ARTICLE I

2

Definitions

The following words and phrases as used herein shall have the following meanings
unless a different meaning is plainly required by the context:



  1.1   “Agreement” shall mean the written agreement between a Participant and
the Corporation that is entered into upon the Participant’s commencement of
participation in the Plan and which specifies (i) the Normal Retirement Benefit
to which such Participant shall be entitled under the Plan and (ii) such other
special provisions as are applicable to the Participant. In the event of any
conflict or inconsistency between this Plan Statement and an Agreement, the
terms of the Agreement shall control.



  1.2   “Beneficiary” shall mean such person or persons as a Participant may
from time to time, by notice to the Corporation on a form made available by the
Committee for such purpose, designate to receive any benefit payable in the
event of his death, and means the estate of the Participant if no valid
beneficiary designation is in effect at the time of a Participant’s death.



  1.3   “Board” shall mean the Board of Directors of the Corporation.



  1.4   “Code” shall mean the Internal Revenue Code of 1986, as amended.



  1.5   “Committee” shall mean the Committee appointed by the Board to
administer the plan.



  1.6   “Compensation” shall mean the basic cash remuneration payable to a
Participant which was attributable to his employment with the Corporation during
calendar year, excluding bonuses, overtime, and incentive pay and annual
Corporation contributions to the Corporation’s 401(k) Plan.



  1.7   “Corporation” shall mean Forest City Enterprises, Inc.



  1.8   “Disability” shall mean a mental or physical disability of at least six
months duration which the Committee expects will render the Participant unable
to engage in any occupation or employment for remuneration or profit for the
duration of such person’s life.

Any Participant who is so disabled may be required to submit to medical
examination at any time prior to his Normal Retirement Date, but not more often
than semi-annually, to determine whether he is still entitled to benefits under
the Plan by reason of such Disability. Should such a disabled Participant refuse
to submit to medical examination, any Plan benefits shall be discontinued until
the withdrawal of such refusal.



  1.9   “Key Employee” shall mean a key employee as defined in Section 409A of
the Code and Section 416(i) of the Code (without regard to paragraph
(5) thereof) of the Corporation (or a controlled group member).



  1.10   “Moody’s Rate” shall mean the interest rate that is the sum of (i) the
average of the Moody’s A, Aa, and Aaa Bond rates determined as of the quarter
next preceding the quarter during which installment payments commence under
Article II of the Plan plus (ii) .50.



  1.11   “Normal Retirement Benefit” shall mean the amount specified by the
Corporation in a Participant’s Agreement, plus any discretionary increments in
such amount as the Corporation may from time to time provide.



  1.12   “Normal Retirement Date” shall mean, solely for purposes of this Plan,
the first day of the month next following the later of the date of (i) a
Participant’s attainment of age 60 or (ii) a Participant’s Termination of
Employment.



  1.13   “Participant” shall mean an employee of the Corporation serving in an
executive or other managerial capacity who is selected by the Committee to
participate in the Plan, and with whom the Corporation has entered into an
Agreement.



  1.14   “Plan” shall mean the Forest City Enterprises, Inc. Unfunded
Nonqualified Supplemental Pension Plan for Executives, consisting of this Plan
Statement and separate, individual Agreements with Plan Participants.



  1.15   “Service” shall mean the aggregate period of a Participant’s employment
with the Corporation since his original date of hire, as determined by the
Committee in accordance with uniform rules, treating persons similarly situated
in a similar manner.



  1.16   “Termination of Employment” shall mean a separation from service as
defined under Section 409A of the Code.



  1.17   The masculine pronoun wherever used shall include the feminine pronoun,
and the singular shall include the plural.

ARTICLE II

Eligibility for Benefits



  2.1   Vesting

If a Participant’s employment with the Corporation terminates prior to the
Participant’s completion of 10 years of Service, no retirement benefit shall be
payable from this Plan. Subject to Section 2.5, if a Participant’s employment
with the Corporation terminates on or after the Participant’s completion of
10 years of Service, he shall be vested in and entitled to a percentage of his
Normal Retirement Benefit in accordance with the following schedule:

                              Vested     Years of Service   Percentage
 
  10 years but less than 11 years     50 %
 
  11 years but less than 12 years     60 %
 
  12 years but less than 13 years     70 %
 
  13 years but less than 14 years     80 %
 
  14 years but less than 15 years     90 %
 
  15 or more years     100 %
2.2
  Normal Retirement Benefit        

A Participant who incurs a Termination of Employment with a vested interest in
his Normal Retirement Benefit shall be entitled to a receive such vested amount
of his Normal Retirement Benefit. Payment of the vested Normal Retirement
Benefit shall be made in equal biweekly installments over a period of
120 months, with the first biweekly payment being made on the Participant’s
Normal Retirement Date. The amount of each biweekly installment payment shall be
determined by the Committee so that the installment payments have a present
value (taking into account the amount of a Participant’s vested Normal
Retirement Benefit at the time such payments commence and interest, at the
Moody’s Rate, that would be earned on the amount of such vested Normal
Retirement Benefit during the payment period) equivalent to the value of the
Participant’s vested Normal Retirement Benefit at the time such payments begin.
Notwithstanding the foregoing, if the Participant is a Key Employee, payment on
account of Termination of Employment shall commence on the first paydate of the
seventh month following such Termination of Employment (or the date of death, if
earlier) and the total amount of biweekly installment payments to which such Key
Employee would otherwise be entitled during the six-month period following the
date of such Termination of Employment shall also be paid on the first paydate
of the seventh month following such Termination of Employment.



  2.3   Disability

Notwithstanding Section 2.2, a Participant with a vested interest in his Normal
Retirement Benefit who incurs a Termination of Employment by reason of
Disability shall be entitled to receive such vested amount of his Normal
Retirement Benefit. Payment of the vested Normal Retirement Benefit shall be
made in equal biweekly installments over a period of 120 months, calculated in
accordance with the method specified in Section 2.2, with the first biweekly
payment being made on the first paydate of the month following such Termination
of Employment. Notwithstanding the foregoing, if the Participant is a Key
Employee, payment shall commence on the first paydate of the seventh month
following such Termination of Employment (or the date of death, if earlier) and
the total amount of biweekly installment payments to which such Key Employee
would otherwise be entitled during the six-month period following the date of
such Termination of Employment shall also be paid on the first paydate of the
seventh month following such Termination of Employment.



  2.4   Death

Notwithstanding Sections 2.2 and 2.3, in the event of the death of a Participant
the Participant’s remaining vested Normal Retirement Benefit shall be paid to
his Beneficiary in the form of a single, lump sum payment on the first day of
the month following the date of the Participant’s death.



  2.5   Forfeiture of Benefit

Notwithstanding the foregoing, in the event that the Committee determines that a
Participant’s willful or intentional conduct results in material financial
detriment to the Corporation with a financial gain to the Participant, or the
Participant is convicted of a felony or of a misdemeanor involving fraud,
dishonesty or moral turpitude, that Participant (and his Beneficiary, if any)
shall forfeit a portion of any Normal Retirement Benefit otherwise payable from
this Plan. The amount of a Participant’s forfeited Normal Retirement Benefit
shall be equal to the amount of financial detriment incurred by the Corporation
as a result of the Participant’s conduct. This Section 2.5 only applies to
benefits accrued under the Plan on or after January 1, 1999.



  2.6   Small Payments

Notwithstanding the foregoing, if at the time of a Participant’s Termination of
Employment the Participant has a vested interest in his Normal Retirement
Benefit that does not exceed $10,000, such vested amount of the Normal
Retirement Benefit shall be automatically paid to such Participant in a single,
lump sum payment on the date of such Termination of Employment, provided,
however, that if the Participant is a Key Employee, payment shall occur on the
first day of the seventh month following such Termination of Employment (or, if
earlier, the date of death).

ARTICLE III

Administration



  3.1   Subject to the provisions of the Plan, full power and authority to
construe, interpret and administer the Plan shall be vested in the Committee as
from time to time constituted by the Board.



  3.2   Decisions and determinations by the Committee shall be final and binding
upon all parties, including the Corporation, shareholders, employees and
Participants and their Beneficiaries and personal representatives. The Committee
shall have the authority to interpret the Plan, to establish and revise rules
and regulations relating to the Plan, and to make any other determinations that
it believes necessary or advisable for the administration of the Plan.



  3.3   No member of the Committee shall be liable for any act done or
determination made in good faith.



  3.4   It is intended that the Plan comply with the provisions of Section 409A
of the Code, so as to prevent the inclusion in gross income of any amounts
deferred hereunder in a taxable year that is prior to the taxable year or years
in which such amounts would otherwise actually be distributed or made available
to Participant’s or Beneficiaries. The Plan shall be administered in a manner
that effects such intent.

ARTICLE IV

Funding



  4.1   Nothing in this Plan shall be interpreted or construed to require the
Corporation in any manner to fund its obligations to Participants hereunder.



  4.2   In the event that the Corporation shall decide to establish an advance
accrual reserve on its books against the future expense of this Plan, such
reserve shall not under any circumstances be deemed to be an asset of this Plan
nor a source of payment of any claims under this Plan but, at all times, shall
remain a part of the general assets of the Corporation, subject to the claims of
the Corporation’s creditors.



  4.3   A person entitled to a benefit in accordance to the provisions of this
Plan shall have a claim upon the Corporation only to the extent of the biweekly
payments thereof, if any, due up to and including the then current months and
shall not have a claim upon the Corporation for any subsequent biweekly payment
unless and until such payment shall become due and payable.

ARTICLE V

Amendment and Termination

The Corporation reserves the right to amend or terminate the Plan at any time by
action of the Compensation Committee of the Board.

EXECUTED at Cleveland, Ohio on December 13, 2005.

FOREST CITY ENTERPRISES, INC.

By: /s/ THOMAS G. SMITH
Title: Executive Vice President,
Chief Financial Officer and Secretary


3